{¶ 1} The following dispositions of currently pending appeals are hereby entered based on our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
I
{¶ 2} Discretionary appeals are accepted in the following cases, the judgments of the courts of appeals are reversed, and the causes are remanded to the trial courts for resentencing. If propositions of law are noted, such reversals apply only to those portions of the judgments of the courts of appeals as are implicated by the applicable propositions of law:
{¶ 3} 2006-0411. State v. Hall, Cuyahoga App. No. 85861, 2006-Ohio-89, 2006 WL 60777. Also reversed and remanded on the authority of State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, and State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824.
{¶ 4} 2006-0421. State v. Berry, Scioto App. No. 04CA2961, 2006-Ohio-244, 2006 WL 164919. Accepted on Proposition of Law Nos. I and II.
{¶ 5} 2006-0455. State v. Perry, Ross App. No. 05CA2837, 2006-Ohio-219, 2006 WL 158861. Accepted on Proposition of Law No. I.
{¶ 6} 2006-0534. State v. Batin, Stark App. No. 2005CA00066, 2006-Ohio-512, 2006 WL 281052.
{¶ 7} 2006-0541. State v. LaBoy, Cuyahoga App. No. 86255, 2006-Ohio-168, 2006 WL 134827.
II
{¶ 8} The discretionary appeal is accepted in the following case, the judgment of the court of appeals is affirmed in part and reversed in part, and the cause is remanded to the trial court for resentencing:
*519{¶ 9} 2006-0399. State v. Mozena, Hamilton App. No. C-050208, 2006-Ohio-717, 2006 WL 367096, and 2006-Ohio-1220, 2006 WL 664157.